Citation Nr: 9916166	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, with degenerative disc disease at L4-5 and spinal 
stenosis at L3-4 and L4-5, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.

This appeal most recently came before the Board of Veterans' 
Appeals (Board) from a rating decision of November 1996 from 
the Nashville, Tennessee, Regional Office (RO), which denied 
the veteran's claim for a compensable rating for his service-
connected lumbosacral strain disability.  The Board, in June 
1998, by means of a Remand decision, requested additional 
development of the evidence; specifically, to obtain certain 
VA medical treatment records and to afford the veteran a VA 
examination.  Subsequently, the RO, by means of a November 
1998 rating decision, increased the rating assigned for the 
veteran's service-connected low back disability to 40 
percent.  

It is also pointed out, the Board, pursuant to its June 1998, 
determined that the issues of entitlement to service 
connection for lumbar degenerative joint disease and lumbar 
spinal stenosis, to include service connection secondary to 
the service-connected lumbosacral strain, were found to be 
"inextricably intertwined" with the issue of entitlement to 
an increased rating for lumbosacral strain.  The RO, as shown 
as part of its November 1998 rating decision, granted the 
veteran service connection for degenerative disc disease and 
spinal stenosis secondary to his service-connected 
lumbosacral strain disability.  In so doing, the RO indicated 
that since the symptomatology for the disc disease was 
intertwined with the symptoms associated with the chronic 
lumbosacral strain, and because these conditions could not be 
separately evaluated, all of the veteran's symptoms were 
considered under the predominate disability picture, namely, 
the rating criteria for intervertebral disc syndrome.

The veteran was afforded a personal hearing before a member 
of the Board, and signatory of this decision, sitting at the 
Nashville, Tennessee, RO in April 1998.  

FINDINGS OF FACT

1.  The veteran's degenerative disc disease is manifested by 
severe and recurrent attacks of pain on motion and limitation 
of motion of the lumbar spine, productive of no more than 
severe intervertebral disc syndrome.

2.  Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief is not 
shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic 
lumbosacral strain, with degenerative disc disease at L4-5 
and spinal stenosis at L3-4 and L4-5, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND -BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the preponderance of the evidence supports his claim for an 
increased rating.  The veteran asserts, in part, that he 
experiences low back pain and limitation of motion.  In 
addition, he claims that the pain associated with his back 
disorder is especially noticeable when getting up from a 
sitting position and upon any quick movement, and that he 
also experiences radiating pain into both lower extremities 
as well as occasional numbness in his feet.  See transcript 
of travel board hearing, dated in April 1998.  

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his disorder 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board finds that no further development 
of the record is necessary before appellate disposition is 
completed; he was recently examined by the VA and the report 
of the examination has been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, recognition must also be accorded limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  See DeLuca v. Brown,  8 Vet. App. 202 
(1995).  

Service medical records reveal that the veteran complained of 
occasional recurrent low back pain following being involved 
in an automobile accident in November 1967.  On examination, 
neither joint limitation or weakness was diagnosed.  See 
report of medical examination dated in April 1968.  

Following his August 1972 service separation, the veteran was 
afforded a VA examination.  A review of the examination 
report, dated in October 1972, shows that a diagnosis of mild 
chronic lumbosacral strain was supplied.  Service connection 
was subsequently granted by the RO in January 1973.  A zero 
percent, or noncompensable, disability evaluation, for 
chronic lumbosacral strain, was assigned at that time.

As noted above, the RO has assigned a 40 percent rating for 
chronic lumbosacral strain, with degenerative disc disease at 
L4-5 and spinal stenosis at L3-4 and L4-5.  This action, in 
November 1998, was in accordance with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  Diagnostic 
Code 5293 provides for the evaluation of intervertebral disc 
syndrome.  

Pursuant to Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  When pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasms, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief, a rating of 60 percent is provided.  Id.  This is the 
highest schedular evaluation permitted under this diagnostic 
code.

It is noted that over a period of many years, a disability 
claim may require readjudication in accordance with changes 
in law, medical knowledge, and the veteran's physical 
condition.  It is thus essential, both in the examination and 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Both private and VA medical evidence, pertinent to the 
veteran's low back, are shown to be of record.  The reports 
of private computed tomography (CT) and X-ray testing, 
conducted in November 1995, show diagnoses of moderate 
acquired central spinal stenosis at L4-5 and mild acquired 
central spinal stenosis at L3-4, and moderate degenerative 
disc disease at L4-5, respectively.  

A VA outpatient report (OPT), dated in June 1992, shows that 
marked muscle spasm was noted.  A January 1993 OPT contained 
a diagnosis of low back pain with symptoms of bilateral 
sciatica.  A December 1995 OPT indicated that the veteran 
complained of being unable to sleep due to leg pain.

The report of a March 1997 VA examination report included a 
diagnosis of chronic low back pain with radiating pain down 
into the lower extremities secondary to degenerative joint 
disease and lumbar spinal stenosis.  The examiner opined that 
degenerative arthritis of the lumbar spines and lumbar spinal 
stenosis was possibly related to the veteran's inservice back 
injury.  Examination revealed no definite motor deficit in 
the lower extremities and pin-prick sensation testing over 
both lower extremities was noted to be unreliable.  Range of 
motion testing was shown to produce moderately severe pain.  
Left lateral flexion was to 9 degrees;  right lateral flexion 
was to 14 degrees;  extension was to 7 degrees;  flexion was 
to 52 degrees;  left lateral rotation was to 22 degrees;  and 
right lateral rotation was to 18 degrees.  The report also 
noted that X-rays, taken in November 1995, showed moderately 
severe degenerative disc disease at L4-5.

The report of the most recent examination of the veteran, 
dated in October 1998, is shown to have been associated with 
the evidence of record.  This examination, afforded the 
veteran pursuant to the Board's June 1998 remand, shows that 
the veteran gave a history of recurrent back pain since a 
1967 inservice automobile accident.  He also noted that the 
severity of his back disability caused him to quit both his 
job as well as playing golf in 1992; he noted, however, that 
he did take on another job driving automobiles.  The 
examiner, in noting that he had treated the veteran since 
1992, indicated that the veteran had complained of right side 
sciatic pain since that time.  The examiner added that while 
the veteran takes nonsteroidals and exercises religiously he 
continues to favor his right leg.  

Examination conducted in association with the October 1998 VA 
examination revealed complaints of pain going down across the 
right hip and into the leg down into the right calf.  
Straight leg raising testing was noted to be positive at only 
about 30 degrees on the right and about 50 degrees on the 
left, with less pain elicited on the left.  Range of motion 
testing was reported as:  flexion - 60 degrees, active and 
passive, with right lumbar pain; rotation - right (25 degrees 
with pain), left (30 degrees without pain); bending - right 
(12 degrees with pain), left (15 to 20 degrees with signs of 
pain not mentioned); and extension - 12 degrees with no pain.  
The examiner also pointed out that rotating the right leg up 
and internally produced pain, such as when the veteran tried 
to roll over in bed.  Reflexes were noted to be nonexistent 
in the lower extremities.  The examiner further noted that 
the veteran was apparently otherwise neurologically normal, 
and pulses were noted to be normal.  The supplied diagnosis 
was chronic low back pain, with typical sciatic pain in the 
right leg, which considerably limited the veteran's walking 
and bending secondary to recurrent pain.  The examiner 
further opined that while impossible to say for sure, the 
diagnosed back disability was probably a progression of the 
problem which began in service and which was now manifested 
as degenerative disk disease with right sciatica.  X-ray 
studies, taken in conjunction with the October 1998 VA 
examination, showed degenerative changes localized at the L4 
interspace level with mild straightening.  "Minor 
abnormality" was noted.

As also noted above, the veteran was afforded a hearing 
before a member of the Board in April 1998.  He testified 
that his major complaints relating to his back disability was 
pain and limitation of motion.  (See p. 3 of hearing 
transcript).  He added that the pain associated with his back 
disorder was especially noticeable when getting up from a 
sitting position and upon any quick movement.  (See p. 6 of 
transcript).  The veteran also testified that he experienced 
radiating pain into both lower extremities as well as 
occasional numbness in his feet.  (See pgs. 7 and 8 of 
transcript).  He added that while never experiencing a 
"footdrop," he did at times experience his back giving out 
on him "completely."  (See p. 8 of transcript).  

To summarize, the veterans statements describing the symptoms 
associated with his low back disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.

The evidence of record is insufficient to support an 
increased rating pursuant to Diagnostic Code 5293.  Neither 
the March 1997 nor October 1998 VA examination reports, 
private medical records, nor the VA outpatient treatment 
records associated with the veteran's claims folder, noted 
the presence of symptomatology representative of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Specifically, the 
October 1998 VA examination report made no mention of 
demonstrable muscle spasm, and, additionally, indicated that 
reflexes were nonexistent in the lower extremities.  In 
addition, the examiner found that, as indicated above, with 
the exception of the diagnosed typical sciatic pain in the 
right leg, neurologically, the veteran was otherwise normal.  
In addition, during his April 1998 hearing, the veteran 
testified that he "sometimes" experienced radiating pain 
and numbness.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  Schafrath, supra.  In 
this regard, the medical evidence of record demonstrates the 
presence of degenerative disc disease.  Such findings are 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Id.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent disability 
evaluation, a 20 percent disability evaluation is for 
assignment for moderate limitation of motion of the lumbar 
spine, and a 40 percent disability evaluation is warranted 
when severe limitation of motion of the lumbar spine is 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  In 
the instant case, the veteran is already rated as being 40 
percent disabled, the maximum assignable rating under 
Diagnostic Code 5292 (1998).  

Furthermore, an increased rating of 50 percent is for 
assignment for unfavorable ankylosis of the lumbar spine; 
however, ankylosis has not been shown by the medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).

Finally, as the maximum rating under Diagnostic Code 5295 for 
severe lumbosacral strain is 40 percent, an increased rating 
is not for assignment under this diagnostic code.  

In considering the extent to which impairment has been shown, 
the Board has also considered the total history of the 
disability, and has been mindful of the doctrine of granting 
the veteran the benefit of any doubt which might exist 
concerning any matter pertinent to her claim.  However, 
regarding the severity of impairment, to include functional 
impairment (pain and loss of motion), due to his low back 
disability, the evidence is not found to be sufficiently in 
equipoise to raise such a doubt.  38 U.S.C.A. § 5107 (West 
1991).

As such, an increased rating for the veteran's 
service-connected chronic lumbosacral strain, with 
degenerative disc disease at L4-5 and spinal stenosis at L3-4 
and L4-5, is not warranted.


ORDER

Entitlement to an increased rating for chronic lumbosacral 
strain, with degenerative disc disease at L4-5 and spinal 
stenosis at L3-4 and L4-5, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 


